Wells, J., orally.
— The writ of review was not entered, until the -second term after it was granted. But the statute authorizes that course under special conditions. The assignment of errors does not negative the existence of those conditions. The action may have been rightfully entered, and yet every allegation of the assignment may be true. Upon such an assignment, no reversal can be based. Proof, whether by the record or otherwise, cannot aid an assignment so defective..
The second assignment assumes that exceptions must be “filed” and allowed in the District Court. But it is not requisite to “file” exceptions. They are to be “ alleged,” and when •allowed are effectual to stay proceedings in that Court. The record shows that the plaintiff took exceptions, that they were allowed, and entered, and by his consent overruled hi this Court. This was sufficient.

The plaintiff in error, takes nothing by the writ.